Title: To James Madison from Timothy Pickering, 4 October 1825
From: Pickering, Timothy
To: Madison, James


        
          Sir,
          Salem Oct. 4. 1825.
        
        I duly recd. your letter of the 17th ulto. in answer to mine of the 7th; informing me that you had relinquished the presidency of the Albemarle Agricultural Society, & had other demands on your time, and other reading tasks in which you were in arrears, which abridged your reading works on husbandry. I shall nevertheless continue to address to you my letters in relation to the improving of our native breed of neat cattle—until the numbers shall be completed, which will be with letter XI; Not to impose an additional task on your reading hours, but that the whole series may be handed over to some agriculturist in your neighbourhood, to whom you may think they may be acceptable. Very respectfully your obedt. servt.
        
          T. Pickering
        
      